Opinion by
Mr. Justice Fell,
The appeal in this case presents two questions. The first relates to the validity of the judgment under which the defendant’s property was sold and the right of the appellant to raise the question in the proceeding before the auditor; the second to the rights of the creditors of a corporation in the distribution of the fund arising from the sale of its property by the sheriff. Both questions were correctly decided by the learned judge of the common pleas. The second arises out of a state of facts substantially the same as those in Roy’s Appeal, No. 113, January term, 1895, in which the opinion of the court has been filed.
Judgment affirmed.